EXHIBIT 10.8

inTEST CORPORATION

Restricted Stock
Award Agreement
for

_____________________________


We are pleased to advise you that inTEST Corporation (the "Company") hereby
grants to you under the inTEST Corporation Amended and Restated 1997 Stock Plan
(the "Plan"), an award of restricted stock with respect to _____________ shares
of Common Stock of the Company, subject to your signing this Agreement and the
provisions hereof. This award is subject in all respects to the applicable
provisions of the Plan, a complete copy of which has been furnished to you and
receipt of which you acknowledge by acceptance of the award. Such provisions are
incorporated herein by reference and made a part hereof (including all defined
terms).

1.

Issuance of Shares.

Upon your execution and delivery of this Agreement and one or more instruments
of transfer relating to all shares issuable pursuant to this Agreement (the
"Shares"), you will be issued _______________ Shares of Common Stock as of
_________________ (the "Grant Date"), subject to the terms, conditions and
restrictions of this Agreement and the Plan. Such Shares shall be registered in
your name, but the Company shall retain custody of any certificates issued for
such Shares pending the vesting or forfeiture thereof. Upon the vesting of any
such Shares, the Company shall deliver to you the certificates for such Shares.

2.

Vesting.

 

(i)

Shares of Common Stock issued to you under this Agreement shall vest according
to the following schedule:

 

 

_________________________________________________________.

 

(ii)

In the event that you become entitled to a fractional Share, such fractional
Share shall not vest unless and until the participant becomes entitled to such
number of fractional Shares as shall be equal in sum to a whole Share;

3.

Conditions to Vesting.

As a condition to the vesting of Shares, all of the following conditions must be
fully satisfied on the applicable vesting date:

 

(i)

You must be employed by the Company, or engaged to provide services to the
Company, and no event shall have occurred which, with due notice or lapse of
time, or both, would entitle the Company to terminate your employment or
engagement with the Company.

 

(ii)

You must not be in breach or default of any obligation to the Company, whether
or not contained in any agreement with the Company or imposed by law.

 

 

4.

Death, Disability or Change in Control.

Shares of Common Stock issued under this Agreement shall become immediately and
fully vested in the event: (A) you die; (B) you incur a Disability; or (C) a
Change of Control occurs; provided, however, that you satisfy the requirements
of Section 3 of this Agreement. For purposes of this Agreement, the term
"Disability" shall mean a condition of total mental or physical incapacity for
further performance of a person's duty with the Company that the Committee
determines, on the basis of competent medical evidence, is likely to be
permanent and constitutes a "disability" within the meaning of section 22(e)(3)
of the Internal Revenue Code.

5.

Transferability

. The Shares of Common Stock issued to you under this Agreement shall not be
transferable by you prior to the date such Shares become vested under the terms
of this Agreement and the Plan, except in the case of your death or disability.

6.

Restrictive Legend.

Certificates for the Shares with respect to which the restrictions have not
lapsed shall be inscribed with the following legend:

 

"The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement. They are subject to
forfeiture under the terms of that Agreement if they are transferred, sold,
pledged, given, hypothecated, or otherwise disposed of, other than through death
or disability. A copy of that Agreement is available from the Secretary of
inTEST Corporation upon request."

 

7.

Removal of Restrictive Legend.

When the restrictions on any Shares lapse, the Company shall cause a replacement
stock certificate for those Shares, without the legend referred to in Section 6,
to be issued and delivered to you, as soon as practicable.

8.

No Right to Employment.

Neither the award of Shares pursuant to this Agreement nor any provision of this
Agreement shall be construed (i) to give you any right to continued employment
with the Company or (ii) as an amendment to your employment agreement with the
Company.

9.

Forfeiture

. Shares of Common Stock issued to you under this Agreement not previously
vested hereunder shall be forfeited as of the date your employment by, or
engagement to provide services to, the Company and all affiliates thereof
terminates. Following such a forfeiture, you shall have no rights whatsoever
with respect to the Shares of Common Stock forfeited.

10.

Voting, Dividend and Tender Offer Rights

. You shall have all voting, dividend and tender offer rights with respect to
Shares of Common Stock issued to you under this Agreement whether or not such
Shares are vested or unvested. Cash dividends shall be distributed to you. Stock
dividends shall be issued to you and shall become vested under the same terms
and conditions as the Shares under the award of restricted stock to which they
pertain.

11.

Withholding of Applicable Taxes.

It shall be a condition to the Company's obligation to deliver Common Stock to
you pursuant to this Agreement that you pay, or make provision satisfactory to
the Company for the payment of, any taxes (other than stock transfer taxes) the
Company is obligated to collect with respect to the delivery of Common Stock
under this Agreement, including any applicable federal, state, or local
withholding or employment taxes.

12.

Amendment

. This Agreement may be amended, in whole or in part and in any manner not
inconsistent with the provisions of the Plan, at any time and from time to time,
by written agreement between the Company and you.


The undersigned hereby acknowledges this award of restricted stock on behalf of
the Company.

 

inTEST Corporation

 

By: ______________________________
       Hugh T. Regan, Jr.
       Chief Financial Officer

To indicate your acceptance and agreement to this Restricted Stock Award, please
execute and immediately return to the Company the enclosed duplicate original of
this Agreement.

ACCEPTED AND AGREED TO

:



______________________________

______________________________
Date